DETAILED ACTION
Claims 17-26 were subjected to restriction requirement mailed on 02/14/2022.
Applicants filed a response, and elected species (a), claims 17-20 and 22-26, and withdrew claim 21, with traverse on 04/13/2022.
Claims 17-26 are pending, and claim 21 is withdrawn after consideration.
Claims 17-20 and 22-26 are rejected.

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 17-20 and 23-26 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10835890 B2 (patent). Although the claims at issue are not identical, they are not patentably distinct from each other because the reasons set forth below.
The present claims require a method of preparing a chromium-based catalyst for the production of polyolefin, the method comprising: contacting a chromium-based catalyst with a reducing agent in presence of a solvent in a mix vessel to produce a reduced chromium-based catalyst; evaporating the solvent at a drying temperature to dry the reduced chromium-based catalyst; and specifying the drying temperature to give a desired flow index response of the reduced chromium-based catalyst.
The patent claims meet all limitations of the present claims. Specifically, the patent recites drying the reduced chromium-based catalyst at a drying line-out temperature; and adjusting the drying line-out temperature to change the flow index response of the reduced chromium-based catalyst (patent, claim 1), reading upon evaporating the solvent at a drying temperature to dry the reduced chromium-based catalyst and specifying the drying temperature to give a desired flow index response of the reduced chromium-based catalyst.
The patent further recites the drying line-out temperature is in the range of 40° C. to 90° C (patent, claim 10), which overlaps the ranges of the present claims 18-19. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
	The patent further recites the reducing agent comprises diethylaluminum ethoxide (i.e., an alkyl aluminum alkoxide) (patent, claim 3).

Claim 22 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10835890 B2, as applied to claim 17, further  in view of Vacuum Drying (VD). Although the claims at issue are not identical, they are not patentably distinct from each other because the reasons set forth below.
Regarding claim 22, as applied to claim 17, the patent recites drying the reduced chromium-based catalyst (patent, claim 1). The patent does not recite wherein evaporating comprises reducing an operating pressure of the mix vessel.
With respect to the difference, VD teaches vacuum drying (i.e., comprising reducing an operating pressure) (VD, page 1). 
As VD expressly teaches, vacuum drying permits minimum energy loss (VD, Section Advantages).
VD is analogous art as VD is drawn to drying technique.
In light of the motivation of using vacuum drying, it therefor would have been obvious to a person of ordinary skill in the art to modify the teaching of the patent, to use vacuum drying, for the drying of the reduced chromium-based catalyst (i.e., wherein evaporating comprises reducing an operating pressure of the mix vessel), in order to permit minimum energy loss, and thereby arrive at the claimed invention. 

	
Election/Restrictions
Applicant's election with traverse of claims 17-20 and 22-16 in the reply filed on 04/13/2022 is acknowledged.  This is not found persuasive because the reason set forth below.

Applicants primarily argue:
“The Restriction Requirement is traversed on the basis that if the search and examination of an entire application can be made without serious burden, the Examiner must examine it on the merits. M.P.E.P. §803.”

Remarks, p. 4
The examiner respectively traverses as follows:
This is not found persuasive because the instant application is a national stage entry filed under 35 U.S.C. 371 and is therefore not subject to US restriction practice but rather subject to lack of unity practice, see MPEP 1893.03(d). It is noted that undue search burden is not a criterion in lack of unity analysis. The test is whether or not special technical features can be established. It is noted that inventions listed as Species (a) and (b) are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. as set forth in page 2 of the previous Office Action mailed 02/14/2022. 
Therefore, given that the Examiner has properly established that Species (a) and (b) lack unity as set forth in page 2 of the Office Action mailed 02/14/2022, it is the Examiner's position that the election is proper.
The requirement is still deemed proper and is therefore made FINAL.

Claim 21 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the election requirement in the reply filed on 04/13/2022.

Priority
Applicant’s claim for the benefit of a prior-filed application (15506559, filed 02/24/2017; PCT/US2015/047936, filed 09/01/2015; PRO 62044732, filed 09/02/2014) under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.

Claim Objections
Claim 24 is objected to because of the following informalities:  
Claim 24, line 2, it is suggested to amend “cm3” to “cm3”; to amend “m2” to “m2”.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 17, 19-20, 23 and 25-26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Palackal et al., US 2009/0306317 A1 (Palackal) (provided in IDS received on 10/07/2020).
Regarding claims 17, 19-20 and 25-26, Palackal discloses a process for the preparation of a silylchromate catalyst (i.e., a chromium-based catalyst), and a process for the production of an ethylene homopolymer or an ethylene copolymer (i.e., for the production of polyolefin) in the presence of the silylchromate catalyst obtained (Palackal, Abstract); a process for the homopolymerization of ethylene and to a process for the copolymerization of ethylene in the presence of the silylchromate catalyst (i.e., for the polymerization of an olefin into a polyolefin) (Palackal, [0002]).
Palackal further discloses reducing the supported silylchromate by addition of a reducing agent (Palackal, [0008]); the reduction of the supported silylchromate are preferably carried out in a hydrocarbon solvent such as for example isopentane (i.e., to produce a reduced chromium-based catalyst) (Palackal, [0042]).
Palackal further discloses in Example 1, silica was added to a reactor (i.e., a mix vessel); bis-triphenysilylchromate was added to it followed by isopentane; the reaction mixture was stirred; next diethylaluminumethoxide (i.e., an alkyl aluminum oxide) was then added (i.e., a mix vessel is used) (Palackal, [0045]).
Palackal further discloses in Example I, subsequently reactor vent was opened to remove isopentane simultaneously increasing the temperature to 75°C (reading upon evaporating the solvent at a drying temperature to dry the reduced chromium-based catalyst and increasing an operating temperature of the mix vessel from a reaction temperature to the drying temperature) (Palackal, [0045]).

Palackal further discloses, in Example I, subsequently reactor vent was opened to remove isopentane simultaneously increasing the temperature to 75°C, the heating was continued for 5 hours (Palackal, [0045]); in Example II, subsequently reactor vent was opened to remove isopentane simultaneously increasing the temperature to 80°C, the heating was continued for 5 hours (Palackal, [0046]); in Example III, subsequently reactor vent was opened to remove isopentane simultaneously increasing the temperature to 85°C, the heating was continued for 5 hours (Palackal, [0047]), reading upon specifying the drying temperature.
Palackal further discloses, the catalysts including Example I to III, were used in a gas phase process at a temperature of 106°C. for the production of high density polyethylene (HDPE) having a flow index of 8-9 dg/min (to give a desired flow index response) (Palackal, page 3, left column, above Table 2).

Palackal further discloses in Example I, the product discharged into a sample cylinder (i.e., reading upon collecting the reduced chromium oxide catalyst) (Palackal, [0045]).
Palackal further discloses the catalysts including Example I were used in a gas phase process for the production of high density polyethylene (HDPE) (Palackal, page 3, left column, above Table 2), which would necessarily require delivering the catalyst of Example I to a polyolefin polymerization reactor and also read upon polymerizing an olefin into a polyolefin in presence of the reduced chromium-based catalyst in a polymerization reactor.


Claim 24 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Palackal, and taken in view of evidence by Claudine US 7488862 B2 (Claudine).
Regarding claim 24, Palackal further discloses suitable supports include for example inorganic supports (Palackal, [0031]); specifically, a suitable silica includes for example ES 70 silica of Ineos (Palackal, [0032]). According to Claudine, ES70 has a surface area of 280 m2/g and a pore volume of 1.6 ml/g (Claudine, column 5, lines 22-25).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Palackal.
Regarding claim 18, as applied to claim 17, Palackal further discloses drying of the reduced silylchromate at a temperature of at least 25°C (Palackal, [0009]), which overlaps the range of the present claim. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
	

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Palackal as applied to claim 17 above, and further in view of Vacuum Drying (VD).
Regarding claim 22, as applied to claim 17, Palackal further discloses drying of the reduced silylchromate (Palackal, [0009]). Palackal does not explicitly disclose wherein evaporating comprises reducing an operating pressure of the mix vessel.
With respect to the difference, VD teaches vacuum drying (i.e., comprising reducing an operating pressure) (VD, page 1). 
As VD expressly teaches, vacuum drying permits minimum energy loss (VD, Section Advantages).
VD is analogous art as VD is drawn to drying technique.
In light of the motivation of using vacuum drying, it therefore would have been obvious to a person of ordinary skill in the art to modify the teaching of Palackal, to use vacuum drying, for the drying of the reduced silylchromate (i.e., wherein evaporating comprises reducing an operating pressure of the mix vessel), in order to permit minimum energy loss, and thereby arrive at the claimed invention. 
	

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Goeke et al., EP0003836 A1 (Goeke) discloses preparing ethylene polymers with supported chromium catalysts (Goeke, Abstract). Specifically, Goeke discloses the drying of the supported catalyst should be accomplished at a temperature of <90°C. The use of higher drying temperatures tends to have an adverse effect (a lowering) on the melt index of the resin made with the catalyst (Goeke, page 7, 2nd paragraph).

However, the rejections using this reference would be cumulative to the rejections of record set forth above.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELING ZHANG whose telephone number is (571)272-8043. The examiner can normally be reached Monday - Friday: 9:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu Fung can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K. Z./Examiner, Art Unit 1732                                                                                                                                                                                                        
/MELISSA S SWAIN/Primary Examiner, Art Unit 1732